Citation Nr: 0414757	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  94-47 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefit sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran's appeal was previously before the Board in 
September 1997, at which time the Board decided issues no 
longer in appellate status and remanded the issues of 
entitlement to service connection for a dental disorder and a 
psychiatric disorder to the RO for additional development.  
Following completion of that development, the RO returned the 
appeal to the Board.  The Board found that the RO had failed 
to comply with the instructions provided in the September 
1997 remand, and again remanded the case to the RO in March 
1999.  The RO then undertook extensive development of the 
issues on appeal, and returned the appeal to the Board.  In 
an October 2002 decision the Board denied entitlement to 
service connection for a psychiatric disorder, including 
PTSD, and service connection for a dental disorder.

The veteran appealed the Board's October 2002 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  The parties submitted a joint 
motion for remand pertaining to the denial of service 
connection for a psychiatric disorder, and asked the Court to 
dismiss the appeal of the denial of service connection for a 
dental disorder.  In a November 2003 order the Court vacated 
that part of the October 2002 decision in which the Board 
denied service connection for a psychiatric disorder, and 
remanded that issue to the Board for re-adjudication.




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him VA examinations 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The veteran did not engage in combat with the enemy 
during service, he did not work as a combat medic during 
service, and he did not serve in Vietnam, Cambodia, or any 
other foreign country.

3.  The veteran's description of the traumatic events he 
purportedly experienced during service are not credible, and 
are not supported by any corroborating evidence.

4.  A clear or substantiated diagnosis of PTSD based upon a 
verified in-service stressor has not been established.

5.  A psychiatric disorder was not shown during service, and 
the preponderance of the probative evidence indicates that 
the veteran's currently diagnosed psychiatric disorder is not 
related to service.


CONCLUSION OF LAW

A psychiatric disorder, including PTSD, was not incurred in 
or aggravated by active service, nor may a psychosis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. § 3.304(f) (1993); 38 
C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as a result of trauma 
that he experienced during service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  In August 2001 VA issued regulations to 
implement the provisions of the VCAA, which are now codified 
at 38 C.F.R. §3.159 (2003).  

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).

The Board notes that in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (in this case the RO) decision on a claim for VA 
benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Pelegrini decision is incorrect as it 
applies to cases where the initial RO decision was made prior 
to the enactment of the VCAA, and is pursuing further 
judicial review on this matter.  Assuming, however, solely 
for the sake of argument and without conceding the 
correctness of Pelegrini, that notice is to be provided 
before the initial unfavorable decision, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received in March 1994.  In a rating decision dated in April 
1994, the RO denied that claim.  The RO initially informed 
the veteran of the evidence needed to substantiate his claim 
in September 1997 by informing him that he was responsible 
for identifying all medical care providers who had treated 
him for a psychiatric disorder, so that the RO could request 
the evidence of that treatment on his behalf.  The RO also 
informed him that he was responsible for providing detailed 
information regarding the stressful events he purportedly 
experienced in service, so that the RO could request 
verification of those events from the service department.

In March 1998 the RO informed the veteran that he was 
responsible for submitting any lay evidence corroborating his 
in-service stressors.  In a March 1999 notice the RO informed 
the veteran that he needed to submit his treatment records 
from Burton T. Mark, D.O., dating back to October 1972.  As 
an alternative, he could complete an authorization for the 
release of medical records so that the RO could obtain that 
evidence on his behalf.  The RO also instructed him to submit 
any evidence in his possession that could corroborate his 
claim.

Since the veteran's appeal was initiated in August 1994, the 
RO has provided to him a statement of the case and seven 
supplemental statements of the case in which the RO informed 
him of the regulatory requirements for establishing 
entitlement to service connection for a psychiatric disorder, 
including PTSD, and the rationale for determining that the 
evidence he had submitted did not show that those 
requirements were met.  Specifically, the RO's Decision 
Review Officer issued a 63-page supplemental statement of the 
case in April 2002 that clearly communicated to the veteran 
the evidence that was required to substantiate his claim, the 
information and evidence he was required to submit, and the 
evidence that the RO would obtain on his behalf.  The veteran 
was expressly informed that he would need to provide enough 
information in order for VA to obtain the records.  The 
veteran was notified, however, that the ultimate 
responsibility to obtain this evidence was his.

In the September 1997 and March 1999 remands the Board 
informed the veteran of the outstanding evidence that was 
needed in order to substantiate his claim, and the relative 
responsibilities of the veteran and the RO in developing that 
evidence.  Although the Board's October 2002 decision has no 
adjudicatory authority because it was vacated by the Court, 
that decision, nonetheless, served to notify the veteran of 
the evidence needed to substantiate his claim and the 
deficiencies in the evidence he had submitted that resulted 
in a denial of the benefit he sought.

Because a VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  Pelegrini, 17 Vet. App. at 422.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 
at 421-22.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the veteran.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
claimant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C.A. § 5103(a) from the general statutory command 
set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial 
error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the claimant to overcome.  See Pelegrini, 17 Vet. App. 
at 421-22.  Similarly, a claimant is not compelled under 38 
U.S.C.A. § 5108 to proffer new and material evidence simply 
because an RO decision is appealed to the Board.  Rather, it 
is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

The Board notes that since the veteran's claim was initiated 
in March 1994, there have been dozens of communications 
between the veteran, his representatives, the RO, the Board, 
his United States Senator, and the VA medical center (MC).  
The veteran has clearly established that he is fully aware of 
the evidence required to substantiate his claim for service 
connection for PTSD, and he has been given every opportunity 
and assistance in developing that evidence.  In the November 
2003 joint motion, neither party found a deficiency in VA's 
fulfillment of the duty to notify the veteran of the evidence 
needed to substantiate his claim.

The Board finds that any defect with respect to the timing or 
content of the notices provided to the veteran was harmless 
error.  Therefore, notwithstanding the decision in Pelegrini, 
the Board finds that to decide the appeal would not be 
prejudicial to the veteran.  The Board also finds that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim for service connection for a 
psychiatric disorder, including PTSD.  See 38 U.S.C.A. § 5103 
(West 2002).  

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's service medical records, 
and the VA and private treatment records he identified.  In 
this regard the Board notes that the veteran reported having 
received treatment from a Dr. Sadoff at the University of 
Pennsylvania Hospital from 1971 to 1974.  In a November 1997 
statement, however, the veteran reported that he had 
attempted to obtain the records pertaining to that treatment, 
but that Dr. Sadoff is deceased and the treatment records are 
not available.  The RO also requested treatment records from 
Burton T. Mark, D.O., the veteran's treating psychiatrist 
from 1972 to 1990.  Dr. Mark reported in April 2000, however, 
that he had not seen the veteran since the late 1980s, and 
that he no longer had those treatment records.

During an August 2000 RO hearing, the veteran testified that 
all the records of doctors who had treated him were in the 
claims file.  When specifically asked whether there was any 
evidence that had not yet been obtained, he responded 
negatively.  He responded affirmatively to his 
representative's statement that "if it's not in the record, 
it doesn't exist."

The Board remanded the case to the RO in September 1997 so 
that the RO could obtain a copy of the veteran's official 
military personnel file.  A copy of the file was received at 
the RO in November 1999.  The RO was also instructed to 
request verification of the veteran's claimed stressors from 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR).  The RO requested that evidence, but the 
USASCRUR responded in November 1997 that verification could 
not be attempted without more detailed information regarding 
the claimed stressors.  The veteran has, on multiple 
occasions, reported that he had no additional information or 
evidence to submit.  

In addition, the Board instructed the RO to provide the 
veteran a VA psychiatric examination that included a review 
of the evidence in his claims file.  The RO was to document 
in the claims file the alleged stressors that had been 
corroborated, and instruct the examiners to determine whether 
the verified stressors alone were sufficient to support a 
diagnosis of PTSD.

The requested examination was conducted in March 1998.  The 
examiners did not, however, review the evidence in the claims 
file, or limit their consideration to the stressors that had 
been verified.  The Board found that the RO had, to that 
extent, failed to comply with the Board's remand 
instructions, and again remanded the case to the RO in March 
1999.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, the veteran is entitled to compliance with the 
Board's remand instructions).

In the March 1999 remand the Board instructed the RO to 
request from the veteran any documents pertaining to his 
military service in his possession that would verify his 
reported stressors.  The veteran responded that he had no 
such evidence.  The Board also instructed the RO to obtain 
from the National Personnel Records Center (NPRC) a complete 
copy of the veteran's official military personnel file 
(OMPF).  As previously stated, that file was received at the 
RO in November 1999.

Following the completion of that development, the RO was 
instructed to make a specific determination, based upon the 
complete record, as to whether the veteran was engaged in 
combat and whether any of his claimed stressors had been 
verified.  The RO was instructed to then provide the veteran 
a VA psychiatric examination as follows:

The RO should then schedule the veteran for a VA 
psychiatric examination in order to determine, 
after a review of all pertinent evidence and 
evaluation of the veteran, whether he currently 
meets the diagnostic criteria for any 
neuropsychiatric diagnosis.  If at all possible, 
the veteran should be evaluated by a psychiatrist 
who has not previously seen him.  Any necessary 
special studies or tests, to include psychological 
testing, should be accomplished.  It is imperative 
that the examiner be provided ample opportunity to 
review the claims folder and that he or she 
indicate that such review has been undertaken.

In determining whether the veteran experienced an 
in-service stressor that may be related to any 
diagnosed disorder, the examiner is hereby notified 
that only the verified history detailed in the 
reports provided by the RO may be relied upon.  
Based on his/her review of the case, the examiner 
should express an opinion, if possible, as to the 
medical probability that any currently demonstrated 
disorder is etiologically related to the veteran's 
service.  In regard to psychiatric disability other 
than PTSD, if the examiner determines that the 
veteran has such disability, the examiner should 
opine as to the etiology and date of onset thereof 
with particular reference to the effect of the 
veteran's October 15, 1976, industrial accident.  
If a diagnosis of PTSD is deemed appropriate, the 
examiner should comment upon the link, if any, 
between the current symptomatology and one or more 
of the in-service stressors found to be established 
by the RO.  Again, it is critical that the claims 
folder, along with any additional evidence 
requested above, be provided to the examiner for 
review.  The examination report should reflect 
review of pertinent material in the claims folder 
and include the complete rationale for all opinions 
expressed.

Board's March 1999 remand, page 10.

In accordance with the Board's remand instructions, the RO 
provided the veteran an additional VA psychiatric examination 
that was completed in two sessions, one in December 2000 and 
the second in January 2001.  The veteran was examined by a 
psychiatrist who had not previously seen him, and the 
psychiatrist reviewed the claims file prior to the 
examination and so noted in his report.  The examiner 
described the listing of stressors in the claims file that 
the RO had determined to have been verified, and also 
referenced the multiple VA and private treatment records 
reflecting a diagnosis of PTSD due to military service.  The 
examiner found that the veteran's re-iteration of claimed 
stressors that had not been verified was not credible, and 
determined that he did not have PTSD.  The examiner also 
found that the diagnosis he established (paranoid 
schizophrenia) had not become manifest during service, and 
was not related to service.  Because the examiner completed 
the examination in accordance with the instructions provided 
to him in the March 1999 remand, the Board finds that the RO 
complied with the Board's remand instructions.  Stegall, 11 
Vet. App. at 268.

Presumably because the December 2000/January 2001 examination 
did not result in a diagnosis of PTSD, and because the 
examiner found that the veteran's description of his alleged 
in-service stressors was not credible, the veteran vehemently 
objected to the report of that examination being considered 
in determining his entitlement to service connection for a 
psychiatric disorder.  He made multiple contacts with the RO, 
the VAMC, and his United States Senator and insisted that an 
additional examination be provided.

The additional examination was provided in June 2001.  That 
examination was conducted by the same psychiatrists who had 
examined the veteran in March 1998.  The examiners did not 
review the evidence in the claims file prior to the 
examination, or limit their consideration to stressors that 
had been verified.

In the November 2003 joint motion the parties stated that the 
RO had failed to comply with the Board's remand instructions 
because the June 2001 examination was not in accordance with 
the March 1999 remand, but the parties made no reference to 
the December 2000-January 2001 examination.  Specifically, 
the parties asserted "that the case should be remanded in 
order for VA to provide an examination/opinion that complies 
with its March 1999 BVA remand instructions."  Joint Motion, 
page 3.  That statement was the primary basis for the joint 
motion for remand, which the Court granted.  The Board finds, 
however, that the June 2001 examination was superfluous, and 
was only conducted because the veteran insisted on being 
given another examination.  The December 2000/January 2001 
examination was in full compliance with the Board's remand 
instructions and was more than adequate for determining his 
entitlement to service connection for PTSD.  The assertion in 
the joint motion that the RO had failed to comply with the 
Board's remand instructions is without merit, because VA has 
provided to the veteran an examination/opinion that complies 
with the Board's March 1999 remand instructions.

In the November 2003 joint motion the parties also stated 
that, although the RO had requested additional in-service 
clinical records from the Brooke Army Medical Center (Brooke) 
and Womack Army Medical Center, no response to that request 
was received prior to the Board's October 2002 decision.  The 
parties asserted that VA had failed to assist the veteran in 
developing his claim by not obtaining the clinical records 
prior to adjudicating his appeal.  A review of the claims 
file reveals, however, that the RO received written responses 
from the Womack Army Medical Center in October 1999, and the 
Brooke Army Medical Center in November 1999, indicating that 
no records pertaining to the veteran could be located at 
those facilities.  The assertion by the parties in the joint 
motion that VA had failed to fulfill the duty to assist is, 
therefore, also without merit.

The Board notes that the November 2003 order vacating the 
October 2002 decision and remanding the veteran's appeal to 
the Board was issued by the Clerk of the Court, and not a 
Court judge or panel of judges.  In Breeden v. Principi, 17 
Vet. App. 475 (2004), the Court held that an order issued by 
the Clerk of the Court is administrative rather than 
adjudicatory.  "In such a circumstance, the Court does not 
evaluate and adjudicate the arguments or positions of the 
parties prior to disposition on the merits, but merely 
dismisses the appeal."  Breeden, 17 Vet. App. at 479.  In 
addition, if the Clerk's order does not expressly incorporate 
the parties' joint motion into the order, the terms of the 
joint motion do not become the order of the Court.  

In the November 2003 order the Clerk of the Court did not 
expressly incorporate the terms of the parties' joint motion 
into the order.  The Court's order, therefore, served only to 
vacate the October 2002 decision and dismiss the appeal, and 
the terms of the joint motion do not constitute an order of 
the Court, in that no factual findings or legal conclusions 
were included in the Court's order.  As such, the law of the 
case doctrine does not apply to the November 2003 Court 
order.  See Teten v. West, 13 Vet. App. 560 (2000).

In the joint motion the parties stated that the RO had failed 
to comply with the Board's remand instructions in providing 
the veteran a VA psychiatric examination, and failed to 
fulfill the duty to assist in not following-up on the 
requests for in-service clinical records.  As shown above, 
the RO fully complied with the Board's remand instructions, 
and fulfilled the duty to assist because the service 
department treatment facilities responded to the RO's request 
by stating that no records for the veteran could be located.  
The Board finds, therefore, that the Board and the RO have 
fully addressed the concerns expressed in the joint motion, 
and that remand of the case to the RO for additional 
development is not required.

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  As will be shown 
below, the RO has undertaken extensive development in order 
to assist the veteran in substantiating his claim.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of his claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  38 U.S.C.A. § 5103A (West 
2002); see Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

Where a veteran served for 90 days in active service, and 
psychosis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  
Prior to the initial promulgation of 38 C.F.R. § 3.304(f) in 
1993, entitlement to service connection for PTSD was 
determined by applying the provisions of the Veterans' 
Benefits Administration Manual M21-1 (hereafter Manual M21-
1), which required essentially the same elements as those 
included in the 1993 version of 38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997), citing Manual 
M21-1, Subchapter XII,  50.45 (Jan. 25, 1989).  

The Manual M21-1 provisions relied upon the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R), which defined and required specific 
symptomatology and stressors in diagnosing PTSD.  Effective 
in November 1996, VA adopted the diagnostic criteria in the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV) for evaluating mental disorders.  38 C.F.R. 
§ 4.130 (2003).  Pursuant to 38 C.F.R. § 3.304(f) as it was 
initially promulgated in 1993, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  The 
regulation made no reference to any criteria, in terms of the 
sufficiency of the symptomatology or stressor, to be applied 
in determining if the veteran had PTSD.

In determining whether the occurrence of the claimed in-
service stressor was supported by credible evidence, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran served in combat was 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the in-service stressor.  38 C.F.R. 
§ 3.304(f) (1993).  If the veteran did not serve in combat, 
the record had to contain corroborative evidence that the in-
service stressor occurred.  See Zarycki v. Brown, 6 Vet. App. 
91 (1993).  That evidence is not limited to service 
department records, but may include other evidence of the in-
service stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994), recon. denied, (U.S. Vet. App. March 30, 1994), 
appeal dismissed (Fed. Cir. May 6, 1994).

The Court has held that the DSM-III-R diagnostic criteria, 
and by deduction the DSM-IV criteria, cannot be read in a 
manner that imposes requirements over and above those 
included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2003)).  The change in the regulation was effective March 7, 
1997, the date of the Court's decision in Cohen.  According 
to the revised regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  If the veteran did not serve in combat, 
or if the claimed stressor is not related to combat, 
corroborative evidence of the claimed stressor is required.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

If the diagnosis of a mental disorder does not conform to the 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a) (2003).

The Board notes that the regulation was revised for the 
purpose of bringing the regulation into compliance with the 
Court's holding in Cohen, in which decision the Court 
interpreted the original version of the regulation.  With the 
exception of including consideration of the DSM-IV criteria 
in diagnosing PTSD, the revision to the regulation did not 
result in any substantive changes to the regulations 
pertaining to service connection.  The laws and regulations 
previously in effect, including 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(c), required consideration of the veteran's 
combat status.  The Board finds, therefore, that the revision 
to the regulation has no material bearing on the outcome of 
the veteran's appeal, and that it may consider the original 
or revised regulation without prejudice to the veteran.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Factual Background

The veteran's service medical records are negative for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  His service personnel records, including his 
discharge certificate, show that he was inducted into service 
in January 1969 and separated from service in February 1971.  
Throughout service his medical occupational specialty (MOS) 
was medical corpsman or medical specialist.  He attended 
basic training at Fort Bragg, North Carolina, from January to 
June 1969.  Following basic training he completed 10 weeks of 
training as a medical corpsman at Fort Sam Houston, Texas, 
and had no other specialized training.  On completion of 
advanced individual training in August 1969 he was assigned 
to the 702nd Medical Company (Clearing), at Fort Meade, 
Maryland, as a litter bearer.  He received a letter of 
appreciation for assisting in training at the Valley Forge 
Military Academy in October 1969.  His principal duty was 
revised to medical aidman in April 1970.  He was still 
assigned to Fort Meade when separated from service as an E5.  
The evidence shows conclusively that he had no foreign 
service, including any service in Vietnam or Cambodia.  He 
was apparently assigned to temporary duty at Indiantown Gap 
and to the 28th Provisional Company, but had no other 
temporary duty assignments to any components within the 
United States or overseas.  He received a Good Conduct Medal 
in January 1971, and a National Defense Service Medal.

The medical evidence shows that the veteran was injured in an 
industrial accident in October 1976 while working for Delta 
Airlines, in which he fell and struck his head on a steel 
beam.  He has not worked since then.  Following the injury he 
was treated for the residuals of a cerebral concussion, 
labyrinthosis, and traumatic neurosis.

In an April 1978 report Burton T. Mark, D.O., a private 
psychiatrist, stated that the veteran had severe neurotic 
symptoms since the injury in October 1976.  He described the 
symptoms as chronic anxiety, depression, nightmares relating 
to airplanes and the accident, fear of planes flying over 
head, loss of self esteem, and social withdrawal.  In another 
letter to an insurance company, also dated in April 1978, Dr. 
Mark wrote that the veteran suffered from severe neurotic 
symptoms since sustaining the industrial accident.

The veteran underwent a psychiatric evaluation by Ronald 
Rosillo, M.D., in April 1978, in conjunction with his receipt 
of workers' compensation benefits resulting from the October 
1976 injury.  In that evaluation the veteran reported a 
number of symptoms, including periodic loss of consciousness; 
constant vertigo; being bothered by lights and loud noises; 
feeling restless and irritable; being fearful of heights; 
having difficulty swallowing, breathing, and concentrating; 
and having a poor memory and headaches.  He reported having 
nightmares of being trapped inside an aircraft (the fall 
occurred inside an aircraft) and not being able to get out.  
He slept poorly and awoke in a cold sweat many times during 
the night.  He did not like to be around people, he had no 
social life, and he had become a recluse.  

Dr. Rosillo described the symptoms of seclusiveness, intense 
somatic preoccupations, depression, blandness and shallowness 
of affect, autistic thinking, anxiety, blockings, phobia, 
obsessive behavior, and impaired judgment, and diagnosed 
those symptoms as schizophrenia, pseudo-neurotic type.  He 
stated that it was not possible to determine, with certainty, 
if the veteran had schizophrenia prior to the October 1976 
accident, but that if he did, it had been aggravated as a 
result.  He described the veteran as a "very disturbed and 
desperate" man.

In June 1979, Dr. Mark stated that the veteran was being 
treated for severe traumatic neurosis resulting from an 
accident at work, with symptoms of free floating anxiety, 
social withdrawal, phobias concerning aircraft, and vertigo, 
which was a result of a traumatic labyrinthosis.  Dr. Mark 
also found that the veteran was demonstrating obsessive-
compulsive traits.

The veteran initially claimed entitlement to VA benefits in 
August 1979, at which time he submitted an application for 
nonservice-connected pension benefits.  He did not then claim 
that any of his disabilities were related to service.

In a December 1979 report, submitted in conjunction with the 
veteran's claim for VA pension benefits, Dr. Mark stated that 
the veteran persistently reported having vertigo, lapses of 
consciousness, free floating anxiety, loss of balance, 
inability to drive, marked sensitivity to noise and lights, 
difficulty concentrating, poor memory, anxiety in social 
circumstances, loss of confidence, paranoid ideation, phobias 
concerning aircraft, frequent nightmares, and insomnia.  He 
stated that the onset of these symptoms was October 1976, 
following the work-related injury.  Since that time, the 
veteran had been under constant treatment for concussive 
labyrinthosis and severe traumatic neurosis, and had been 
unable to work since October 1976.  

Dr. Mark also stated that he had treated the veteran since 
October 1972 for anxiety associated with social situations 
and sexual relations.  He had been using alcohol to an excess 
to relieve feelings of social anxiety.  Throughout that time 
he had demonstrated an obsessive-compulsive defense that was 
difficult to alter with therapy.  In October 1976 he was 
hospitalized with the diagnosis of an obsessive-compulsive 
personality disorder (it is not clear whether this 
hospitalization occurred before or after the on the job 
injury).  Dr. Mark noted that the veteran had completed a 
military tour of duty, but did not attribute any of his 
psychiatric symptoms to that military service.  He also noted 
the evaluation conducted by Dr. Rosillo, which resulted in a 
diagnosis of pseudo-neurotic schizophrenia.  The diagnoses 
Dr. Mark provided in December 1979 consisted of concussive 
labyrinthosis, traumatic neurosis, obsessive-compulsive 
personality disorder, and possible pseudo-neurotic 
schizophrenia.

Documents in the claims file indicate that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) effective in October 1976.  The 
diagnoses on which the disability award was based consisted 
of cerebral concussion, vertigo, labyrinthitis, and traumatic 
neurosis.

In conjunction with a December 1979 VA examination the 
veteran reported that he had been unemployed since October 
1976 due to the injury at work.  In describing his medical 
treatment history he stated that he had initially seen Dr. 
Mark in 1972; he related no history of symptoms attributable 
to military service.  He described multiple symptoms related 
to psychiatric and neurological disorders, but a psychiatric 
examination was apparently not conducted.  

In a report of accidental injury filed by the veteran in 
1980, he stated that the fall at work occurred while he was 
lifting heavy cargo, which caused him to strike his head.  As 
a result, he sustained a cerebral concussion, vertigo, and 
traumatic neurosis, among other findings.  He stated that he 
suffered anxiety, depression, and nightmares as a result of 
the injury.  He made no reference to any injury or trauma 
having been incurred in service.

In a March 1980 rating decision the RO determined that the 
veteran was permanently and totally disabled for nonservice-
connected pension purposes.  He was awarded pension benefits 
effective in August 1979.  His benefits were later terminated 
due to excess income.

Dr. Mark stated in August 1983 that the diagnoses remained 
concussive labyrinthosis, traumatic neurosis, obsessive-
compulsive personality disorder, and possible pseudo-neurotic 
schizophrenia.  All of the psychiatric symptoms were linked 
by Dr. Mark to the on-the-job injury in 1976.  

In April 1990, the veteran was hospitalized at the Chester 
County Hospital for bronchitis.  At that time his treating 
physician noted that he had a long psychiatric history of a 
somatization disorder, and his diagnoses included a 
personality disorder.  He was again admitted in June 1990 for 
vasculitis and a somatization disorder.

The veteran was hospitalized in the psychiatric unit at the 
Paoli Memorial Hospital in November 1990 for major 
depression, a somatization disorder, and a mixed personality 
disorder with narcissistic, obsessive-compulsive, and 
histrionic traits.  The treating psychiatrist (Dr. Mark) 
noted that the veteran had been under continuous psychiatric 
treatment for the past 18 years.  Initially he was treated 
for severe alcoholism, which had been under control for the 
previous six years.  When the alcoholism was adequately 
controlled, he was treated for a mixed personality disorder 
with obsessive-compulsive, histrionic, and narcissistic 
features.  Dr. Mark also noted that the veteran was injured 
in 1976, which resulted in a concussive and traumatic 
labyrinthosis with periodic vertigo, and that he underwent 
psychological decompensation and was hospitalized for 
treatment with depressed and paranoid features.  He had been 
unemployed since 1976 due to psychiatric disability.  For the 
previous two years his complaints increasingly focused on 
somatization, although thorough medical evaluations could 
locate no cause for his various complaints.  Dr. Mark also 
noted that the veteran had been in the Army, during which he 
was stationed in the United States and worked as a medical 
technician.  Neither the veteran or Dr. Mark attributed any 
of his psychiatric symptoms to his military service.

The veteran was again hospitalized at the Chester County 
Hospital in March 1991 due to self-induced dehydration and 
malnutrition.  His physician described him as deeply 
emotionally disturbed, and noted that he had lost 20 pounds 
in the previous two weeks due to his self-destructive 
behavior.  No physical cause could be located for the 
dehydration and malnutrition, and a psychiatric examination 
attributed those problems to a borderline personality 
disorder.  He was again admitted to Chester County in May 
1991 for dehydration, an electrolyte disorder, and 
malnutrition due to a borderline personality disorder, an 
obsessive-compulsive disorder, and a somatization disorder.

The veteran was hospitalized at Paoli Memorial Hospital in 
May 1992 due to a two-week history of abdominal pain of 
questionable etiology, depression, and dehydration.  His 
physician (James R. Bollinger, M.D.) then noted that he had a 
long history of an obsessive psychiatric disorder, with a 
focus on the intestinal and urinary tracts.  Although he had 
undergone extensive diagnostic testing in the past, no 
physical cause could be found for his complaints.  A 
psychiatric evaluation while hospitalized resulted in an 
assessment of an affective disorder, as well as a severe 
schizoid personality disorder.  His discharge diagnosis was 
dehydration, secondary to an obsessive psychiatric disorder.

The veteran was also hospitalized in the psychiatric unit at 
the Brandywine Hospital and Trauma Center in November 1992 
due to depression and somatic pre-occupation.  His treating 
psychiatrist (Nicholas J. D'Orazio, M.D.) found that he was 
dependent and attributed some of his recent difficulties to a 
stressful home situation, in that his mother was alcoholic 
and his father was abusive.  During the hospitalization the 
veteran engaged in manipulative and passive-aggressive 
behaviors that the physician found to be indicative of a 
severe personality disorder.  On discharge from the hospital 
Dr. D'Orazio diagnosed his psychiatric problems as a 
recurrent and severe major depressive disorder and a 
borderline personality disorder.

None of the above medical reports, compiled over a 20 year 
period and including multiple periods of hospitalization and 
ongoing psychiatric treatment, contain any history linking 
the onset of psychiatric illness, however classified, to any 
incident of military service.  None of the reports makes 
reference to a history of Vietnam service, to PTSD, or to 
stressful military experiences.

In March 1994 the veteran claimed entitlement to VA 
compensation benefits for a number of disabilities, including 
"any neuropsychiatric condition," which he claimed began in 
1969.

VA outpatient treatment records indicate that the veteran 
initially sought treatment from VA in January 1994.  An 
evaluation at that time resulted in the diagnoses of a 
somatization disorder, severe hypnotic or anxiolytic sedative 
dependence, and to rule out PTSD due to Vietnam stressors.  
Beginning in May 1994 the treatment records document the 
veteran's report of having worked as a combat medic in 
Vietnam, and the records reflect diagnoses of either PTSD or 
probable PTSD based on Vietnam, "Med Evac and Walter Reed" 
stressors, to include delivering babies, performing 
abortions, and working as an operating room technician.  His 
diagnoses also included a somatization disorder and sedative 
dependence.

A private psychologist, Paul R. Dorgan, M.A., began treating 
the veteran on an individual basis in October 1994.  The 
veteran then reported a history of depression that he 
believed to have begun during service.  He also reported 
having worked as a medic in Vietnam.  Mr. Dorgan found that 
the veteran had experienced a lot of trauma from this 
experience and that he had PTSD symptomatology.  The 
diagnoses documented in the treatment records include major 
depression, a personality disorder, and PTSD.

In November and December 1994 statements the veteran reported 
that after basic training he went to Fort Sam Houston, where 
he went to school to become a medic and an operating room 
technician.  He also stated that he worked at Brooke Army 
Medical Center at Fort Sam Houston in the Burn Center and 
treated burn patients for two months, and that he also worked 
in the emergency room and operating room.  He was then 
assigned to the 702nd Medical Company in Fort Meade, 
Maryland, and to the Walter Reed Army Medical Center (Walter 
Reed) in Washington, D.C., where he worked as an operating 
room technician.  He also stated that he served in Vietnam in 
1970.  In addition, he stated that he worked out of Andrews 
Air Force Base flying the wounded from Vietnam to Walter 
Reed, most of whom died on the flight.  

He stated that as an operating room technician at Walter Reed 
and Fort Meade he performed many procedures such as 
abortions, delivering babies, amputations, colostomies, 
hysterectomies, mastectomies, heart bypasses, dilation and 
curettage, other things he was told not to discuss, and 
"every operation namable on Vietnam people coming back.  A 
lot of things I can't describe on this paper."  He stated 
that he was exposed to a lot of death and performed and 
assisted in operations daily.  He also stated that he 
performed abortions at the Bethesda Naval Hospital.  In 
addition, he claimed to have been told to "pull the plug" or 
terminate [from life support] people who were suffering or 
would not survive.

The veteran further indicated that he assisted in separation 
examinations from the military and reported that when a 
medical examiner found a disability, either he or the doctor 
would pull the records from the file.  The veteran stated 
that he started taking Valium from the hospital pharmacy 
while in service, and that he became addicted.  He stated 
that his activities in service caused severe psychiatric 
problems for which he did not get help because he was too 
embarrassed.  He also stated, however, that he had removed 
any evidence of psychiatric problems in service from his 
official records because, as a medic, he had access to the 
records.  He characterized all of these claimed activities as 
the stressors that caused him to have PTSD.

In a December 1994 report Mr. Dorgan stated that the 
veteran's psychiatric disorders included major depression, 
sexual dysfunction, anorexia, and PTSD related to his 
military experience.  He further stated that, in his opinion, 
the majority of the veteran's psychiatric problems were 
related to service.

In a statement dated in January 1995, Dr. D'Orazio reported 
that he had been treating the veteran for the previous few 
years.  He provided the opinion that the veteran was 
suffering from PTSD that resulted from the trauma he 
experienced in Vietnam as a combat medic, as well as the 
traumatic situations concerning medical care and emergencies 
in military hospitals in the United States and Vietnam.

A VA Social and Industrial Survey was conducted in January 
1995, in which the social worker found that the veteran was a 
very inconsistent historian.  She found that the information 
the veteran reported during the interview frequently 
conflicted with information in the record.  For example, 
during the survey the veteran reported a childhood history of 
physical, emotional, and sexual abuse by family members, but 
in other records he indicated that he had had a good 
upbringing.  

The veteran reported that he went through basic training at 
Fort Bragg, North Carolina, and was then assigned as a medic.  
He then went to an operating room technician school at Brooke 
Army Medical Center at Fort Sam Houston, Texas, and then 
served in Vietnam for ten months in 1970.  He stated that 
after 10 months he was diagnosed with malaria and was sent 
home.  He said that after serving in Vietnam, he was sent to 
Walter Reed where he flew from Andrews Air Force Base to 
Danang and to Cam Ranh Bay to pick up patients to be 
medically evacuated.  He said that at Walter Reed, he was 
assigned to the operating room where he performed and 
assisted on operations.  He reported thinking about things he 
saw in Vietnam and in the operating room.  Based on the 
results of a mental status examination and review of the 
veteran's records, the social worker assessed his psychiatric 
symptoms as a major affective disorder, a possible borderline 
personality disorder, an eating disorder, and a somatization 
disorder.

The RO provided the veteran a VA psychiatric examination in 
January 1995, during which he stated "I have PTSD."  He 
reported having very vivid nightmares of "things I did in 
Vietnam."  He saw people dying, and all the people he had 
taken care of.  He expressed guilt about what he did at 
Walter Reed as a medic.  He stated "[d]uring the day, we 
tried to save lives by doing surgery on people who are 
mangled up from the war, and at night we had to kill babies 
by doing abortions."  He stated that he performed 
"thousands" of abortions while in service.  

The veteran also reported that he was sent to Cambodia 
sometime in April 1969 until February 1970.  He described 
this assignment as a "secret operation," in that "we" were 
not supposed to be there and he was not supposed to talk 
about it.  He stated that while there he worked in different 
"MASH" units, helping to amputate legs and arms and 
performing operations on grotesque injuries of the face and 
body.  He did not remember the units that he was attached to, 
or the other areas to which he was assigned.  He claimed to 
have "done a lot of surgery on these people."  

He reported that after Vietnam, he was sent to Walter Reed 
Hospital where he worked in the surgical unit as a surgical 
assistant repairing the wounds of soldiers from Vietnam and 
doing abortions at night.  The examiner noted that the 
veteran's memory did not appear impaired except for areas 
during the periods when he was in Vietnam.  The examiner 
noted that the veteran was very distressed when discussing 
his experiences in Vietnam and Cambodia.  As a result of the 
psychiatric interview, which did not include review of the 
claims file, the examiner provided a diagnosis of severe 
PTSD, with nightmares, flashbacks, guilt, numbing of 
emotions, and withdrawal from people.  The stressors causing 
the PTSD were war and hospital experiences.

A private physician, S. Gordon Kinkaid, M.D., wrote in 
January 1995 that he was the attending physician and 
internist for the veteran since 1988.  Dr. Kincaid stated 
that the veteran had PTSD that was due to his service in the 
Armed Forces, which included time in Vietnam.

In January 1995 Dr. Bollinger, a urologist, indicated that 
the veteran had told him that he had a significant experience 
in the military as a medic which had an adverse effect on 
him, resulting in PTSD.

At a personal hearing conducted before the RO in January 
1995, the veteran testified that he served in combat in 
Vietnam and Cambodia as a medic.  At one time he stated that 
he was there for nine months, and at another time he reported 
six months.  He testified that he went to Vietnam in August 
1969, and returned in February 1970.  He stated that he was 
in Vietnam for one month, then he went to Cambodia.  He 
reported being assigned to four or five different units, but 
he could not remember the unit designations.  He stated that 
he was in a MASH unit for two months, then in the field with 
a combat unit for three months.

He also testified that while at Brooke Army Medical Center he 
treated patients coming back from Vietnam with napalm burns.  
He stated that he attended medical school during the day, and 
treated the patients at night.  He described individuals 
being burned by napalm over 90 percent of their bodies, and 
assisting physicians in doing experimental skin grafting and 
operating on patients with facial dysfunctions.

He also stated that when he came back from Vietnam and 
Cambodia he was assigned to Walter Reed Army Hospital, where 
he delivered babies during the day, due to a shortage of 
doctors, and went to Bethesda Naval Hospital on Tuesday and 
Thursday nights to perform abortions.  He stated that he not 
only performed abortions, but that he gave women "things" 
to make them miscarry, he anesthetized the women, and he did 
the "tubal insertions."  He claimed that performing these 
procedures made him sexually dysfunctional.  He reported 
working in the operating room 12 to 16 hours a day doing 
surgery on the wounded soldiers brought back from Vietnam, as 
well as performing colostomies, vasectomies, and experimental 
surgery with implants.  He stated that the obstetricians were 
his friends and asked him to help out by delivering babies 
and performing abortions.  He said that there were one or two 
occurrences in which it was a breech birth and the mother 
died, but that he delivered two or three more babies after 
that happened.  He described delivering babies in the 
afternoons, and from 7:00 to 9:00 on Tuesday and Thursday 
nights he went to Bethesda to do abortions.  He also reported 
having flown from Andrews Air Force Base to Cam Ranh Bay and 
Danang to pick up patients.  

In a statement dated in May 1995, the veteran said that he 
was drafted and that within four months he was at Fort Meade, 
and that his unit was then sent to Vietnam.  He stated that 
he had "killed a lot of people and saved a lot of lives."  
Upon return from Vietnam, he stated that he was at Walter 
Reed for 14 months performing operations on soldiers 
returning from Vietnam.  He reported that his "best friend" 
was an "abortionist" and that he "tech'd" for him delivering 
babies and performing abortions.  He again described going to 
Bethesda Naval Hospital on Tuesday and Thursday nights to do 
abortions.  He claimed that the women obtaining the abortions 
were with the military, the National Security Agency, 
Congress, and the diplomatic corps, but that evidence of this 
was not available because it was all classified information.

The veteran was again hospitalized at Paoli Memorial Hospital 
in September 1995, for a urinary tract infection.  During the 
hospitalization his physician (Dr. Bollinger) noted that he 
had a history of PTSD due to his service in Vietnam as a 
medic.

In a letter dated in December 1995, the veteran stated that 
his Form DD-214 (discharge certificate) was wrong in not 
documenting all of the places to which he was assigned and 
all of his assigned duties.  He reported that he was a medic 
and went to Vietnam and Cambodia in May of 1969.  

In January 1996 the veteran submitted medical reports from 
Drs. D'Orazio, Bollinger, and Kinkaid, as well as Mr. Dorgan, 
which are identical to the reports submitted by those 
individuals in January 1995, except for the revised date of 
the reports.

A November 1996 VA treatment record indicates that the 
veteran had PTSD due to Vietnam conflict stressors.  The 
veteran's VA psychiatrist then found that he was obsessed 
about obtaining VA benefits.

In a December 1996 statement the veteran again reported that, 
although he had been having emotional problems during 
service, none of those problems were documented in his 
service records because the doctors he was working with 
agreed not to put anything in his records.  He stated that if 
any problems were documented in his records, he would have 
removed those records.  He described himself as "obsessed" 
with maintaining "total control" of what went into his 
records and that he was "paranoid" about anything appearing 
in his records.  He asserted that the accident he had while 
working for Delta Airlines occurred because he was having a 
"flashback" of his in-service experiences.  He stated that 
although that accident had "messed [him] up for the rest of 
[his] life," it was not until three years previously that he 
contacted VA and was "properly diagnosed" with PTSD.

In a subsequent December 1996 statement the veteran reported 
that he suffered an on the job injury in 1976, which made him 
physically and mentally unable to work for the rest of his 
life, and that the accident occurred due to a flashback he 
was having of his Vietnam experiences.  He stated that he was 
a medic and went to Vietnam and Cambodia for 371 days, and 
that he "saw action" at least 200 of those days.  He then 
stated that he was not a medic but a doctor, and that he had 
a reputation of being "the best" and that he "could do it 
all."  He again stated that he "killed a lot of people" 
and "saved a lot of lives."  He also reported that after 
serving in Vietnam, he was assigned to Walter Reed for 
10 months as an operating room technician.  While at Walter 
Reed he performed "every procedure" from facial 
reconstruction to abortions.  He stated that because he was 
so good at what he did, the doctors with whom he was friends 
constantly sought his help, including delivering babies, 
performing abortions at Bethesda Naval Hospital, and fitting 
artificial limbs.

The veteran submitted January and February 1997 reports from 
Dr. Bollinger, Dr. Kinkaid, and Mr. Dorgan, which were 
identical to the earlier reports dated in January 1995 and 
January 1996, but the date had been altered.  In addition, a 
different signature was present on the report from Dr. 
Bollinger.  

A VA treatment record dated in February 1997 shows that the 
only thing the veteran was looking forward to was receiving a 
service-connected rating for his PTSD.  In March 1997 the 
veteran's VA psychologist reported a diagnosis of PTSD, and 
noted that the veteran had served as a medic in Vietnam and 
was exposed to injury and death, which resulted in anxiety, 
depression, fatigue, nightmares, flashbacks, sleep 
disturbance, emotional withdrawal, agitation, and 
interpersonal alienation.

In a February 1997 statement the veteran reported that he was 
sent to Vietnam in May 1969, and that two days later he was 
sent into Cambodia.  He stated that he was there for 
371 days, and that he "killed a lot of people" and "saved 
a lot of lives."  He also stated that he had nightmares and 
flashbacks "every day" of the events he experienced in 
Vietnam.  He again stated that the on-the-job injury he 
incurred while working for Delta Airlines was caused by a 
flashback of Vietnam.

In a report dated in January 1995, but received at the RO in 
March 1997, Dr. Mark stated that he had reviewed his 
extensive records documenting the veteran's treatment from 
October 1972 through October 1990.  He stated that the early 
records reflected diagnoses of alcoholism and depression.  
The veteran had reported a history of working in the 
operating room of Walter Reed Hospital during service, which 
was a particularly stressful time in his life.  Dr. Mark 
stated that the veteran's symptoms included persistent 
anxiety, difficulty in concentration, memory impairment, loss 
of confidence, paranoid ideations, airplane phobias, constant 
nightmares, disturbed sleep, and a hearing loss in the left 
ear, which had been the basis for his disability 
determination.  Dr. Mark also stated that all those symptoms 
were related to the work-related accident while the veteran 
was employed by Delta Airlines.

A private physician, A. P. Schless, M.D., wrote in a March 
1997 report that he had treated the veteran since April 1996, 
and that he had reviewed the health care records that the 
veteran had provided.  Dr. Schless stated that the reports 
indicated that the veteran experienced stressors related to 
his wartime activities as a medic, dealing with severely 
wounded and dying veterans, and post-war duties at a burn 
center, which resulted in flashbacks, nightmares, and 
generalized anxiety.

In a March 1997 report the veteran's VA clinical psychologist 
stated that the veteran was being treated for chronic PTSD.  
He also stated that the veteran had served as a medic in 
Vietnam.  He indicated that the veteran had been exposed to 
injury and death on a daily basis, which continued to haunt 
him.

An August 1997 VA treatment record shows that the veteran 
reported that he continued to have vivid flashbacks, 
nightmares, and intrusive thoughts of Vietnam experiences, 
including an event in which he killed a Viet Cong prisoner 
who had killed three of his buddies and wounded several more.

In September 1997 the RO asked the veteran to provide 
detailed information regarding the claimed in-service 
stressful events, including the dates, locations, the 
military units to which he was assigned, the names of any 
other individuals involved, and a description of the events.  
The veteran responded to that request in a September 1997 
statement by stating that in June 1969 he worked in the burn 
unit on a daily basis at the Brooke Army Medical Center in 
Texas.  He stated that he cared for and treated dying 
patients, which caused trauma.  He indicated that he was in 
Vietnam and Cambodia, and medically evacuated patients.  He 
further stated that he served at Fort Meade, Maryland, as an 
operating room technician and at Walter Reed, where he worked 
in the burn ward and in the operating room.  He stated that 
he performed abortions weekly at Bethesda Naval Hospital, and 
that he performed a lot of facial reconstruction surgery.  In 
addition, he stated that he was unable to remember the dates 
or names, units, or ranks of the individuals involved.  He 
indicated, however, that these events came back to him daily 
in flashbacks and nightmares.

A VA outpatient treatment record dated in October 1997 
indicates that the veteran complained that group therapy was 
not meeting his needs as the other participants did not want 
to talk about Vietnam, which is what he needed to talk about.

The RO requested verification of the veteran's claimed 
stressors from USASCRUR, and in a November 1997 report that 
agency found that the information received by the agency was 
insufficient for the purpose of conducting any meaningful 
research regarding the claimed stressors.  The USASCRUR also 
reported that the information to support the occurrence of 
the veteran's claimed in-service experiences should be 
maintained in his official military personnel file.

A statement dated in November 1997 from Dr. Schless indicates 
that, by the veteran's report, he continued to experience 
symptoms compatible with a diagnosis of PTSD, including 
nightmares, headaches, difficulty concentrating, panic 
attacks, sleep disturbances, and anxiety.  He also 
experienced frequent, severe flashbacks concerning bodies of 
men he attended as part of his military occupation.  Dr. 
Schless noted that the veteran's experiences included wartime 
battlefield exposure and post-war duties at a burn center.

The veteran presented a March 1998 statement from J. M., an 
individual with whom he purportedly served.  J.M. indicated 
that he had served with the veteran in the 702nd Medical 
Company at Fort Meade.  He claimed to have met the veteran in 
1970 at Walter Reed, where he observed him working as an 
operating room technician.  He also stated that although he 
did not serve with the veteran in Cambodia or Vietnam, the 
veteran spoke in great detail of the operations in which he 
participated, which resulted in flashbacks and nightmares.  
J. M. noted that the veteran was always angry and depressed 
and on occasion talked of suicide.  He said that the veteran 
"hung out" with a lot of doctors who worked at Walter Reed 
and Bethesda.  He also stated that he observed the veteran 
work under stressful and "grotesque" situations, in the burn 
ward and the operating room, where he assisted in facial 
reconstruction surgery, amputations, and spinal cord surgery.  
In addition, he stated that he observed the veteran assist in 
the delivery of children both at Bethesda and at Walter Reed, 
which resulted in the veteran's becoming physically sick and 
crying.  He reported that the veteran had told him of 
abortions he assisted in at Bethesda.  

He also reported that although the veteran had told him of 
these events, he actually witnessed them himself on occasion.  
He stated that the veteran had complained about having to 
treat and smell burn patients and about the taking of life.  
Furthermore, he stated that he saw the veteran trembling 
after the operations, as well as getting physically sick. In 
addition, he stated that the veteran had reported that he was 
never able to sleep and that he complained of having 
nightmares and flashbacks of all the procedures he did in the 
operating room.  The veteran had also told J. M. that he had 
been an inpatient at the psychiatric ward at Brooke Army 
Medical Center because of the trauma he experienced in the 
burn center.  J. M. further stated that he saw the veteran 
"pull" his entire record.  He reported that most of the 
patients were medically evacuated from Vietnam to Andrews Air 
Force Base and then to Walter Reed, and that he saw the 
veteran assist in all of these events.

The RO again provided the veteran a VA psychiatric 
examination in March 1998, by a board of two psychiatrists, 
which did not include review of the claims file.  During that 
examination the veteran again reported that he had been 
drafted and sent to Cambodia and Vietnam for nine months.  He 
stated that he was then assigned to Walter Reed Medical 
Center, and that he also worked at the Brooke Army Medical 
Center.  He also stated that he treated different types of 
emergency patients, performed abortions on young females who 
had been raped, treated patients with burns, and did facial 
reconstructions.  In addition, he stated that while stationed 
in Cambodia his morphine was repeatedly stolen, and that he 
shot a Vietnamese who he believed was stealing the morphine.  

He reported that at Walter Reed and Brooke Army Medical 
Center many of the facially-reconstructed people committed 
suicide, and that performing abortions on young girls was 
very stressful for him.  He stated that he began having 
symptoms of nightmares, flashbacks, depression, and anxiety 
when he was stationed in Cambodia and Vietnam.  He also 
reported that he was in the 11th Armored Cavalry Regiment, 
which was a classified assignment.  In addition, he reported 
experiencing a flashback subsequent to service that resulted 
in a fall at work.  He also reported that he was being 
treated on an outpatient basis by VA, and that he had no 
psychiatric illnesses other than PTSD.  The examination 
resulted in diagnoses of chronic PTSD with severe depression, 
obsessive-compulsive symptoms, and alcohol abuse associated 
with the PTSD.

The veteran wrote in April 1998 that the 702nd Medical 
Company existed only on paper, and that the service members 
assigned to that company worked outside their MOSs doing 
various jobs at Walter Reed and Bethesda.  He stated that he 
"became good" as an operating room technician and that he 
could "do it all."  He also stated that he accepted his 
responsibilities "like the other doctors who were [his] best 
friends."  He further stated that although he had constant 
flashbacks to his previous assignments, he was given 
treatment by his friends, the doctors.  He reported that the 
doctors performed a lot of experimental surgery including 
spinal cord surgery, facial reconstruction, skin grafting, 
abortions, amputations, mastectomies, dilations and 
curettages, hysterectomies, and heart surgery.  He also 
reported that a lot of the burn patients committed suicide 
with cyanide, but that no one knew how they got the poison.  
He stated that he worked on the burn ward, the amputee 
rehabilitation clinic, and the abortion clinic at Bethesda.  
He further stated that he assisted in every operation 
conducted over a 12-month period, including facial 
reconstruction, skin grafting, amputations, mastectomies, and 
colostomies.  He also stated that he had vivid flashbacks and 
nightmares daily of everything he did.

He reported that his separation examination reflected none of 
the problems he was having in service because he conducted 
the examination himself.  He stated that he signed a lot of 
separation examinations for service members who were getting 
out of service and did not want their problems documented, 
including drug addicts.  He again stated that he and the 
doctors had removed all information from their medical and 
personnel records that they did not want documented.

VA treatment records disclose that in May 1998 the veteran's 
treating psychiatrist described his PTSD stressors as being a 
medical care giver in Vietnam and at Walter Reed Army Medical 
Center.  In August 1998 his psychologist noted that during 
his two years in the military the veteran had served as a 
medic and later worked at Walter Reed in the burn ward and 
performing abortions.  

In an August 1998 VA treatment record the veteran's VA 
psychiatrist stated that the veteran continued to express a 
great deal of anger towards VA by not granting service 
connection for PTSD.  He asked the psychiatrist and his 
psychologist to call the RO and ask them to "give him a 
break."  The psychiatrist responded that he would not 
contact the RO.

During a September 1998 therapy session the veteran indicated 
that he was able to share some memories of life as a medic in 
Vietnam, but that he was unable to share those memories 
during his PTSD support group.  In a session with his 
psychiatrist in December 1998 he reported that a recent 
bombing in Iraq had "triggered more intense psychological 
distress regarding his own service in Cambodia."  The 
veteran's VA psychologist reported in April 1999 that he 
continued to have recurrent and intrusive recollections, 
nightmares, and flashbacks of his traumatic experiences as a 
medic in Vietnam, Cambodia, and at Walter Reed.

In an April 1999 statement Dr. Bollinger indicated that the 
veteran had voiding difficulties, epididymitis, and erectile 
dysfunction related to PTSD as a result of military service 
in Cambodia, Vietnam, Bethesda, and Washington, DC.  He 
reported that the veteran had been exposed to enormous trauma 
while serving as a medic in Cambodia and Vietnam, as well as 
at Walter Reed and Bethesda.  Dr. Bollinger stated that the 
veteran cared for many dying and severely injured soldiers 
and was required to participate in therapeutic abortions on 
victims of rape and incest.

Mr. Dorgan stated in an April 1999 report that the veteran 
had chronic PTSD due to his work as a military medic, where 
he was exposed to innumerable horrific events both abroad in 
combat situations, as well as stateside in military 
hospitals.  

In June 1999 the RO wrote to a number of the veteran's 
medical care providers who had diagnosed PTSD, asking them to 
provide the source(s) of information on which they relied for 
their opinions that the PTSD was due to battle or combat 
experiences.  The veteran's VA psychologist reported in June 
1999 that he based his opinion on review of the veteran's 
military records (not medical) and on his clinical 
evaluation.  He did not describe those "military records."

Dr. Schless stated in June and July 1999 reports that he had 
reviewed "orders," the veteran's history, medical records 
supplied by the veteran documenting his psychiatric treatment 
throughout the years, "approximately 70 pages of after 
action reports," and therapeutic interaction.  He also 
stated that he was convinced that the veteran had PTSD based 
on the records he had reviewed, the consistency of the 
veteran's interaction, and his clinical course.  He further 
stated that the veteran had severe PTSD due to the stress 
that he encountered while serving overseas in the Army medic 
corps.  Dr. Schless also indicated that the veteran had been 
required to submit "much substantiating information 
regarding his claim," but the physician did not otherwise 
describe that information.

Mr. Dorgan reported that he had had the opportunity to review 
some of the veteran's service records and that he continued 
to have "little reservation" about the accuracy of his PTSD 
diagnosis.  He stated "I find it difficult to understand how 
much more supportive data you could need to come to a 
decision given such consistency in all the findings."

In a June 1999 statement Dr. Kinkaid stated that he based his 
diagnosis of PTSD on the history given by the veteran and by 
his service history.

Dr. Bollinger reported in June 1999 that his opinion was 
based on review of the veteran's military service records and 
numerous psychiatric evaluations, and his reported history.

Pursuant to the Board's remand, the RO wrote to the veteran 
in June 1999 and asked him to provide documentation to 
support his assertion that he had service in Vietnam and/or 
Cambodia.  The RO informed him that he could provide such 
items as travel orders, performance evaluations, certificates 
of achievement, citations, awards and decorations and the 
like.  He did not respond to that request.

In January 2000, the veteran submitted a newspaper article 
about the difficulty for American physicians in treating 
female African immigrants who had suffered circumcision or 
genital mutilation, as practiced in many African cultures.  
In submitting that article the veteran asserted that while 
serving at the Walter Reed and Bethesda hospitals he treated 
Egyptian and Ethiopian women who had been sexually mutilated 
or raped by relatives and needed abortions.  These women were 
purportedly the families of foreign diplomats, who received 
free medical care at the service department medical 
facilities.  He again stated that he assisted his "buddies" 
in performing abortions at Bethesda on Tuesday and Thursday 
nights, including late-term abortions.

In a letter dated in March 2000, Dr. Kinkaid stated that the 
veteran had PTSD, manifested by psychosis, that had its 
origins in his service in the United States Armed Forces.  
Dr. Kincaid noted that the veteran was on active duty in 
Vietnam and Cambodia.  He stated that when he initially began 
treating the veteran, his assessment was based on the 
information reported by the veteran, which he found to have 
been persistent and consistent over an extended period.  He 
stated that for several years the veteran would not talk to 
him about his experiences in Vietnam and Cambodia, but that 
he later provided significant detail in describing his 
traumas:

When [the veteran] did feel comfortable in 
discussing these episode[s] and events with me he 
did so in some considerable detail and very 
specifically.  In my letter to [the veteran's 
representative] dated January 17, 1995, I stated 
the following: "It is my understanding from [the 
veteran], that he was a Medic with the Armed Forces 
and for a time was in Bethesda.  I also understand 
that some of the procedures and interventions that 
have been required at that time [were] quite 
disturbing to [the veteran]."  At that time I said 
that this was my "understanding" for the only 
information I had, was that given verbally to me by 
[the veteran].  Some of the events, in fact most of 
the events, were certainly graphic and most 
definitely disturbing.  Without corroboration from 
another source I was unable to give a stronger 
comment.  Since that time, however, [the veteran] 
has [obtained] thru [sic], I believe, Mr. Arlan 
[sic] Specter, the records of the Air Calvary Unit 
with which [he] served.  These records corroborate 
virtually precisely [the veteran's] recollections 
of incidents and dates.

With such vivid and detailed memories of what can 
only be described as atrocious events, one can 
clearly see that no man and certainly not [the 
veteran] could carry these for thirty years and not 
be effected [sic] greatly by these.  This 
unfortunate gentleman who at the age of nineteen 
was assigned as a Medic to an Air Cavalry Division 
and served in both Vietnam and Cambodia is clearly 
unemployable, and has been unemployable.  [The 
veteran's] problems are directly the result of 
traumatic stress disorder occasioned by service in 
Vietnam and Cambodia.

Dr. Bollinger submitted a report in March 2000 in support of 
the veteran's claim for VA disability benefits.  He stated 
that he had treated the veteran for genitourinary problems 
since 1993 that were due to PTSD, which occurred as a result 
of the veteran's service in Cambodia, Vietnam, Bethesda, and 
Washington, DC.  He found that the veteran had been exposed 
to "enormous" trauma while serving as a medic in Cambodia 
and Vietnam, as well as Walter Reed and Bethesda.

The veteran's VA psychologist also submitted a statement in 
March 2000 in support of the veteran's claim for service 
connection for PTSD.  The psychologist reported that he had 
been treating the veteran for several years.  He noted that 
the veteran had served in Vietnam as a medic and witnessed 
death, which haunted him.  Upon his return to the United 
States, he served approximately seven months as an operating 
room technician at Walter Reed Army Medical Center assisting 
doctors with abortions as well as other operations.  He also 
noted that the veteran worked on wards with paralyzed 
veterans 12 hours a day, six to seven days a week, and with 
burn victims who wanted to die.  The psychologist stated that 
he believed the reports from the veteran to be truthful, in 
that the incidents in Vietnam and Walter Reed had been 
consistent and without significant variation.  The 
psychologist also stated that, despite limited documentation, 
the veteran experienced trauma as a medic in Vietnam and 
subsequently in his assignment at Walter Reed, causing PTSD.

An August 2000 VA treatment record shows that the veteran was 
"plagued" by memories of his job at Walter Reed, where he 
was an operating room technician involved in reconstructive 
facial surgery, revising amputations, abortions of diplomats' 
relatives, covering up of hospital related infections, daily 
contact with severely disfigured combat veterans, and 
witnessing death on a daily basis.  The psychiatrist noted 
that "in some ways this was more traumatic than his 
[Vietnam] experiences."  

During an August 2000 RO hearing, the veteran testified that 
when assigned to the Brooke Army Medical Center he went to 
medical school during the day and then worked in the burn 
unit as part of his clinical training.  He further stated 
that most of the patients were returning veterans from 
Vietnam who had napalm burns of varying degrees.  He 
testified that this experience was overwhelmingly stressful.  
He asserted that he was trained not only in his MOS, but also 
on some surgical procedures.  He also testified that he 
worked with ear, nose, and throat doctors with the burn 
patients to do skin grafting, which he found to be very 
traumatic.  He claimed to have witnessed from 30-40 deaths 
while at Brooke Army Medical Center.  

He stated that he was then assigned to the 702nd Medical 
Company at the First Army Headquarters at Fort Meade, but 
that they were all assigned to Walter Reed.  He also stated 
that for the remainder of his service he was a medic at 
Walter Reed, and that he worked at Indiantown Gap and Valley 
Forge on temporary duty.  He asserted that he worked in the 
operating room and did a lot of surgical procedures, 
including mastectomies, hysterectomies, dilations and 
curettages, facial reconstructions, colostomies, amputations, 
ophthalmology implants, female circumcisions, and abortions.  
He also asserted that he worked on the burn ward at Walter 
Reed, because he had been trained to do so at Brooke Army 
Medical Center.  He stated that although abortions were not 
legal when he was in service, the abortions were performed on 
Army dependents, people from third world countries, members 
of the diplomatic corps, and members of Congress, and that no 
records were made of the abortions.  He further testified 
that following his separation from service, he experienced 
flashbacks or vivid daydreams of doing a surgical procedure.  
He also asserted that the injury he incurred in 1976 was due 
to a flashback of a surgical procedure and resulted in a 
diagnosis of traumatic neurosis.  The veteran did not 
describe any stressors related to service in Vietnam or 
Cambodia, nor did he claim to have had such service.

The RO provided the veteran an additional VA psychiatric 
examination, which was initiated in December 2000 and 
completed in January 2001.  In requesting that examination 
the RO communicated to the examining psychiatrist that the 
case had been remanded by the Board for the examination, and 
that the claims file had to be reviewed prior to the 
examination.  The RO also informed the examiner that the 
veteran had alleged various in-service stressors that could 
not be verified, and that the assessment of the veteran's 
psychiatric disorder had to be based only on the stressors 
that had been verified.  Pursuant to the Board's remand 
directives, the RO prepared a list of events that were 
verified, which was provided to the examiner.

The verified facts included the following:

1.  The veteran was trained for 10 weeks at Fort Sam Houston 
as a medical corpsman, from June to August 1969.

2.  In September 1969, the veteran was assigned to the 702nd 
Medical Company at Fort Meade as a litter bearer, Private E1.  
He was promoted to an E2 in October 1969, and E3 in December 
1969, an E4 in April 1970, and an E5 in December 1970.

3.  In October 1969, the veteran received a letter of 
appreciation from the Valley Forge Military Academy for use 
of equipment and assistance in conducting field training at 
Valley Forge Park.

4.  In April 1970, the veteran's primary MOS was changed to 
medical aidman or specialist.  

5.  The veteran was assigned to temporary duty at Indiantown 
Gap from June to September 1970.

6.  The veteran was questionably assigned to on the job 
training with the 28th Provisional Company from October to 
December 1970.

7.  There was no record of any psychiatric treatment while in 
service, and no record of treatment at any facility other 
than the Kimbrough Army Hospital at Fort Meade. 

8.  Separation examinations were conducted at Kimbrough Army 
Hospital, and the veteran reported having performed duties 
related to separation examinations and to have assisted in 
transportation of patients from Walter Reed to Indiantown Gap 
in Valley Forge in April 1970.

The following assertions by the veteran were determined by 
the RO to be untrue or unverified:

1.  Any combat-related service, any service in Cambodia or 
Vietnam, having performed duties as a combat medic or in a 
MASH unit, and having participated in medical evacuations 
from Vietnam.

2.  Assertions of having saved American soldiers in Vietnam, 
and having killed Vietcong or any other Vietnamese.

3.  Assertions of having been wounded during combat or while 
in Vietnam or Cambodia, or contracting malaria.

4.  Having served with the 11th Armored Cavalry Regiment or 
any air cavalry unit in Vietnam, Cambodia, or any other 
location.

5.  Having worked in a burn ward or emergency room at any 
service department medical facility.

6.  Having terminated the life support of any patient, or 
witnessed the deaths of 30-40 patients.

The RO found the following assertions by the veteran to not 
be credible:

1.  Having assisted in abortions, female circumcisions, or 
births.

2.  Having worked in a burn unit after class at Brooke Army 
Medical Center while in medic training.

3.  Having received training as an operating room technician 
while receiving medic training.

4.  Having worked as an operating room technician or 
performed any surgical procedures at Walter Reed or any other 
service department medical facility.

The RO also deemed not credible the statement from the 
individual with whom the veteran purportedly served while 
assigned to the 702nd Medical Company at Fort Meade.

In his report the examiner, who had not previously examined 
the veteran, noted that the veteran was seen twice, because 
he had not had sufficient time to review the claims file 
prior to the first visit.  The veteran was interviewed 
briefly and a partial examination of the available claims 
file material was done on that date.  The veteran was then 
scheduled for a second visit at which time the interview was 
completed, as was the review of the claims file.  The 
examiner specifically noted that he took the time necessary 
and reviewed the entire three volumes of the claims file.  
The examiner also referenced the specific instructions 
provided by the RO and the Board's remand in requesting the 
examination, and the listings of verified and unverified 
facts contained in the claims file.  The examiner also 
referenced the multiple medical reports in the claims file, 
which are documented above, concerning the veteran's 
psychiatric history and diagnosis.

The examiner commented that when he questioned the veteran, 
he was given a military history similar to that provided by 
the veteran to other examiners and medical care providers.  
The veteran claimed to have served in combat in Vietnam and 
Cambodia and to have performed medical duties.  The veteran 
further stated that he was encouraged and enlisted by various 
medical doctors to assist them in all sorts of medical 
procedures, attending combat wounds, and performing 
abortions.  The examiner reported that the veteran spoke in 
terms of huge numbers of abortions performed in these 
military facilities, i.e., "thousands," and claimed that 
his exposure to these procedures was traumatic and caused 
nightmares.

The examiner reported, however, that when he questioned the 
veteran and asked for specific details of those activities or 
a reasonable account of why doctors would enlist his 
services, or why records of such service had been destroyed, 
he found the veteran's answers were "wearingly" inadequate.  
The veteran stated repeatedly, "I don't know."  The veteran 
claimed that other military personnel had destroyed medical 
chart records and had encouraged him to destroy medical chart 
records.  The examiner stated that when he asked the veteran 
about motivations for this and how this could be possible on 
such a huge scale, the veteran's face remained virtually 
blank, and he stated simply that he did not know, and that he 
could not provide answers for the inquiries.  The examiner 
noted, however, that the veteran maintained, with "some 
degree of agitated hostility," that his statements and 
accounts of these experiences ought to be believed and that 
he had been severely traumatized by the experiences that he 
endured.  The examiner found that the veteran could not 
provide him any credible and believable accounts in his own 
interview to convince the examiner of the veracity of his 
assertions.

The examiner noted that Dr. Rosillo had diagnosed the 
veteran's symptoms as schizophrenia in April 1978.  He also 
noted that in December 1979 Dr. Mark, who at that time had 
seen the veteran in therapy for more than a year and 
documented symptoms of anxiety, depression, and recurrent 
nightmares, made no mention of any traumatic memories 
associated with military service.  The examiner further noted 
that the service medical records were negative for any 
psychiatric disorder, the separation examination conducted in 
February 1971 was within normal limits, and there was no 
documented record of any foreign service and no combat medal 
or badge.

Based on his review of the claims file and the results of his 
examination, the examiner concluded that:

I am left with the opinion that this veteran has, 
in the past, in year's [sic] following his time of 
duty in the Army, been treated by psychiatrists and 
diagnosed as being schizophrenic, in particular, 
paranoid schizophrenic.  There had been mention of 
paranoid claims in previous reviews of this case, 
and that any C&P examinations or other reports 
attesting to his claims of military service in 
Vietnam and Cambodia or his claims of participation 
in traumatizing surgical medical procedures seemed 
to be totally 100 percent based on the veteran's 
own verbal accounts and not on any review of 
documentation.  Considering the apparent thorough 
review of records that have [sic] been done to 
date, with no documentation of such service, I find 
no basis for the veteran's claims.

Therefore, I am left with the impression, and it is 
consistent with the veteran's affect and 
unreasonableness in his interview with me, that his 
diagnosis is most properly one of paranoid 
schizophrenia, chronic.  The veteran does not 
manifest a severe disorganization of thinking and 
he denies hallucinations.  However, his entire 
history of making these claims and repeatedly 
seeking disability compensation for these claims on 
the basis of unreasonable, exaggerated accounts of 
traumatizing experiences in the absence of any 
actual documents in my mind is very consistent with 
the mental status of a chronic paranoid 
schizophrenic, and I think that is the appropriate 
diagnosis.  Delusional thinking not related to 
reality is a hallmark of paranoid psychosis and the 
bizarreness of the claims of participating in 
thousands of abortions and operations upon 
disfigured soldiers is of such a bizarre quality 
that that is consistent with the particular 
diagnosis of paranoid schizophrenia.  There are 
patients with paranoia or paranoid psychosis that 
are not schizophrenic, but I believe it is quite 
feasible to make the diagnosis of paranoid 
schizophrenia in this case, which has been chronic 
for many years.  I find no basis for the diagnosis 
of post traumatic stress disorder.  There is no 
basis in the verifiable facts for the veteran's 
claims of stressors that would have traumatized him 
and caused post traumatic stress disorder.  I would 
place the veteran's [global assessment functioning 
score] at a level of 25, indicating that the 
veteran's thinking and his consequent behavior, for 
example, pursuing this claim in the way that he 
does, is considerably influenced by delusional 
thinking with a serious impairment of judgment.  It 
is not clear that the veteran functions at a very 
high level.  He seems to not be employed and not 
have much social functioning at all, and remains 
preoccupied with his delusional thinking about his 
claims of disability. . . .  It is my opinion that 
the record on this patient is not only very 
extensive, but is also very clear, showing 
prolonged and chronic recurrent claims by him of 
traumatic experiences for which there is absolutely 
no documentation whatsoever, and that this case 
should be virtually closed in terms of any further 
inquiries for consideration of such claims.  The 
fact that this veteran claims disability on the 
basis of exposure to traumatic surgical and medical 
procedures in which he participated seems to be 
completely out of touch with reality and not worth 
further examination.  Again, on the other hand, the 
psychiatric diagnosis of paranoid schizophrenia is 
quite fitting for his mental state and the history 
as described.  But this paranoid schizophrenia is 
not documented to have begun during military 
service, but only afterwards.  Whether or not the 
patient was showing symptoms of it or pre-
schizophrenic paranoid problems with his thinking 
beforehand, it is impossible to determine.  In many 
cases that is likely, but there is no record of it, 
so I am left to conclude that he could only be 
considered to have developed a psychiatric disorder 
after his period of military service.

Documents in the claims file reveal that the veteran 
complained to the RO about this examination, including the 
way it was conducted and the results of the examination.  He 
asserted that the examination report should be disregarded 
and expunged from his claims file, and that he should be 
afforded another examination.

The additional examination was provided to the veteran in 
June 2001.  In requesting the examination the RO provided the 
same instructions that were provided to the examiner 
conducting the examination in December 2000-January 2001; 
i.e., the examiner had to review the claims file in 
conjunction with the examination and limit his assessment of 
the proper diagnosis to the verified facts shown in the 
claims file.  The examination in June 2001 was conducted by 
the same board of psychiatrists who had examined the veteran 
in March 1998.

The examiners noted that the veteran had served as a medical 
corpsman in hospitals and dispensaries in Army installations 
in the United States, rather than overseas.  They referenced 
his Form DD-214 as showing that he received the National 
Defense Service Medal, and the personnel records reflecting 
four promotions during his tour of active duty, advancing 
from an E-1 in 1969 to an E-5 by the time he was separated in 
1971.  They noted that his military occupational specialty 
was medical specialist.  They described his in-service 
stressors as the morbid experiences he had at Army hospitals 
and dispensaries as an Army medic, and found that he 
experienced emotional distress from some of the surgical 
procedures in which he participated as an operating room 
technician, some of which involved the amputation of limbs.  
The veteran reported that he found some of the facial 
reconstruction and burn procedures as very morbid, especially 
since several of the patients involved subsequently committed 
suicide.  The extent of injuries, burns and other traumas 
that the veteran assisted in caring for as an Army medic were 
perceived by the veteran as emotionally stressful and morbid 
for him.

The examiners stated that, after basic training, the veteran 
was assigned to the Army Medical Corpsman Service School at 
Fort Houston, Texas.  His next assignment was to Fort George 
Meade as an Army medic, assigned as an operating room 
technician in which he assisted in procedures involving the 
amputations of limbs, the surgical treatment for extensive 
burns of Vietnam combat veterans, and other morbid, severe, 
deforming conditions.  The examiners stated that subsequent 
to service discharge, the veteran lost his employment in 1976 
due to an injury and multiple symptoms compatible with PTSD.  
They noted that the veteran complained of flashbacks of 
burned, grotesque bodies that he encountered as a medical 
corpsman and recurrent intrusive recollections of amputation 
stumps.  He also reported numbing and recurrent intrusive 
thoughts pertaining to his duties as a medical corpsman and 
nightmares involving the soldiers that eventually committed 
suicide.  Their examination resulted in a diagnosis of 
delayed-onset type PTSD with agitation, depression, suicide 
attempts, anxiety, and sleep disturbances.

The RO determined that the June 2001 examination was not 
adequate because the examiners had failed to make the 
necessary claims file review and considered the veteran's 
unverified and incredible history, as noted in the claims 
file, in assessing the veteran's symptoms.  The examiners 
also failed to consider the effect that the 1976 industrial 
accident had on any current findings, as instructed in the 
request for the examination.  The RO found that the examiners 
had relied on a number of unverified or new stressors, such 
as working on a burn ward, working as an operating room 
technician, and working with patients who later committed 
suicide, in assessing his condition.  The RO pointed out that 
neither the veteran's MOS of Medical Specialist, nor the 
awards or decorations he received in service, per se, 
qualified as "stressors," as the examiners seemed to imply.

Initially, the examiners refused to review the claims file or 
provide the requested re-assessment of his symptoms.  In 
February 2002, however, one of the examiners stated that the 
claims file had been reviewed.  He also stated:

[i]n presenting his claims it is the impression 
that often the patient has been his own worst 
enemy.  By embellishing matters, exaggerating, 
making claims about foreign service and personal 
combat which are unsubstantiated by any military 
records, he decreases his credibility.  
Nevertheless, there is a clinical tradition that 
"even in delusions there is often a kernel of 
truth."

In [the veteran's] case a verifiable truth pertains 
to active duty records of the U.S. Army 1969-1971 
which establish that this veteran served as an Army 
Medical Corpsman advancing from the rank of E-1 to 
Specialist 5 Medical Corpsman.

The records also establish that he was awarded:

1.  Good Conduct Medal

2. National Defense Service Medal

The active duty records are silent on exactly what 
emotional stressors are experienced by a Medical 
Corpsman on active duty during the Vietnam War era; 
however, it is at least as likely as not that 
caring for sick and injured veterans did indeed 
involve significant emotional stressors.

The relationship between these experiences as a 
Corpsman E-5 involve some conjecture, but it is 
often possible to resolve at least some of these 
"gray areas" in favor of the veteran.

The C&P Examination which I dictated June 18, 2001 
begins with the notation:

"While the veteran served during the Vietnam Era, 
most of his time, if not all of the time, was as a 
medical corpsman in hospitals and dispensaries in 
the United States rather than overseas."

Diagnostic rubrics and nomenclature has changed 
over the past three decades, and the clinical 
presentation of the patient has probably changed to 
some extent over the years.  Nevertheless, no 
clinician who has examined the veteran believes 
[the veteran] is free of mental illness.

[The examiner] dictated a C&P Examination in 1998 
under conditions in which the [claims file] was 
unavailable to her.

The CP dictated by me on June 18, 2001 differs from 
earlier ones in that the [claims file] was indeed 
scrutinized.  Nevertheless, it seems to this 
examiner that it is more likely than not that a 
diagnosis of Post Traumatic Stress Disorder is 
justified in this case.

1.  According to DD-214 [the veteran] served on 
Active Duty January 24, 1969 to February 11, 1971.

2.  According to Department of the Army 
Headquarters, 44th Medical Brigade Fort George G. 
Meade, Maryland 20755 dated January 22, 1971, 
Specialist 5 [veteran], 702nd Medical Corps awarded 
Good Conduct Medal, Authority: AR 672-5-1, 
Paragraph 44A.

3.  According to DD-214, Character of Service: 
Honorable.

4.  According to DD-214, Specialty Number and 
Title: 91B20 Medical Specialist Related Civilian 
Occupation and D.O.T. Number 079.368, Medical 
Assistant.

5.  According to DD-214, Service Data: National 
Defense Service Medal.

6. According to DD-214, Book 32, Page 194, 
Education and Training Completed. Service School--
Fort Sam Houston, Texas--16 June 1969 to 22 Aug 
1969; Medical Corpsman.

7. According to DD-214, SP5 [veteran] served total 
active service 2 years, 0 months, 0 days.

8. The DD-214 does not indicate any foreign and/or 
overseas service.

The examiner did not describe any specific in-service 
stressors, as requested, but provided a listing of facts 
taken directly from the veteran's Form DD 214 and the Good 
Conduct Medal citation.  In addition, the examiner did not 
provide the requested medical opinion as to the effects of 
the veteran's 1976 industrial accident on the diagnosis of 
PTSD.

The veteran's VA treatment records dated from September 2000 
to January 2002 reflect his repeated and continuing 
assertions of having been a combat medic in Vietnam and 
having worked in the burn unit at Brooke Army Medical Center 
and the operating room at Walter Reed, and the apparent, 
uncritical acceptance of the veracity of such assertions by 
his treating medical care providers.  An October 2001 
treatment note documents his report of having submitted 
evidence to the RO of serving in Vietnam as a medic, and his 
psychologist asked him to submit that evidence to the Mental 
Health Center.  The veteran agreed to do so, but the 
treatment records do not document the existence of that 
evidence.

In October 2001 the veteran submitted several documents, 
including an April 2000 statement from Dr. Mark in which he 
wrote that he had not seen the veteran since the late 1980's 
and did not have any records regarding the veteran.  The 
veteran also submitted another copy of Dr. Mark's January 
1995 letter, which included an annotation by the veteran that 
he started seeing Dr. Mark in April 1971, one month after 
service, then regularly in October 1971.  A comparison of 
this copy of the letter to the copy originally submitted 
clearly shows that the letter was altered to show that 
treatment began in October 1971, rather than October 1972.  
In addition, the copy of the letter submitted in October 2001 
was altered by the deletion of the sentence "[a]ll of those 
symptoms were related to a work-related accident while you 
were employed with Delta Airlines."

In a statement dated in November 2001, the veteran stated 
that he was trained as a medic and operating technician.  He 
also stated that he worked in the burn ward at Brooke Army 
Medical Center, which had five wards of burn patients of 
differing degrees of severity.  He further stated that most 
of the time he worked in critical units and saw "a lot" of 
people die due to burns and infections.  He stated that it 
made him sick to look at them, and that he was trained to 
assist in skin grafting.

In April 2002 the veteran presented another copy of the 
January 1995 medical report from Dr. Mark, in which Dr. Mark 
stated that he had reviewed his office records covering the 
veteran's treatment.  As shown above, the original copy of 
that report stated that those records covered the time period 
of October 1972 to October 1990.  In the copy of the report 
submitted by the veteran in April 2002, the October 1972 date 
was changed to October 1971.  The veteran annotated the copy 
of the report he submitted in April 2002 to show that the 
report was evidence of him having received psychiatric 
treatment within six months of his separation from service.


Analysis

The record in this case is a lengthy one, replete with 
inconsistent and conflicting information, and for that reason 
a detailed summary of the evidence in this case dating back 
to the veteran's military service was set forth above.  The 
veteran's primary contention is that he has a psychiatric 
disorder, which he claims is PTSD, which resulted from 
stressors experienced in military service.  He has alleged 
voluminous stressors, varied and extensive, some of which are 
related to experiences in combat or on the battlefield.

Verification of Claimed Stressors

According to both versions of the relevant regulation, 
evidence of the veteran having served in combat is sufficient 
to establish that an in-service stressor occurred.  See 
38 C.F.R. § 3.304(f) (1993) and (2003).  The determination of 
whether the veteran engaged in combat is a critical part of 
the adjudication of the PTSD claim.  In making the combat 
determination, the Board must consider all the evidence of 
record.  If the veteran did not serve in combat, his 
statements regarding the occurrence of the claimed in-service 
stressors are not sufficient to support a grant of service 
connection for PTSD.  See Gaines v. West, 11 Vet. App. 353 
(1998).

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
he personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  A statement that the veteran participated 
in a particular operation or campaign does not establish that 
the veteran engaged in combat, in that those terms encompass 
both combat and non-combat duties.  VAOPGCPREC 12-99.

Since the initiation of his claim the veteran has repeatedly 
asserted that he served in Vietnam and Cambodia as a combat 
medic and in a MASH unit, during which he "killed a lot of 
people" and "saved a lot of lives."  His medical records 
also document his repeated and continuous reports to medical 
care providers of having served in combat in Vietnam and 
Cambodia, including his participation in a PTSD treatment 
group in which he purportedly described his combat 
experiences.

The veteran's assertions are, however, refuted by the 
evidence in his service personnel records.  Those records 
show that he had no foreign service, let alone any service in 
Vietnam or Cambodia.  During the entire tenure of his 
military service his assignments were within the United 
States.  He never served with the 11th Armored Cavalry 
Regiment or any Air Cavalry Unit, was never part of a MASH 
unit, and never flew medical evacuation flights from Vietnam.  
Although requested to do so, the veteran has never provided 
any documentation of his claimed combat service.  The Board 
finds, therefore, that his assertions of having served in 
combat are not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
credibility of the evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  The Board further finds that the veteran did not 
serve in combat while in service, and that corroborative 
evidence of his claimed in-service stressors is required.  
See Cohen, 10 Vet. App. at 145-46 (the Board is not required 
to accept the veteran's uncorroborated statement of having 
served in combat).

In addition to his claimed combat experiences, the veteran 
reported having been trained as an operating room technician 
and to have performed surgical procedures, having treated 
burn patients at Brooke Army Medical Center, and having 
worked at the Walter Reed Army Hospital and the Bethesda 
Naval Hospital providing direct patient care in multiple 
wards and participating in numerous surgical procedures.  
"Credible testimony is that which is plausible or capable of 
being believed. . . .  The credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  For the reasons that will 
be explained below, the Board also finds that his assertions 
regarding his military duties are not credible, and are not 
supported by any probative corroborative evidence.  

The veteran's service personnel records show that, following 
his completion of basic training at Fort Bragg, he completed 
a 10-week medical corpsman course at the Brooke Army Medical 
Center.  He did not receive any additional training as an 
operating room technician or in treating burn patients.  
There is not a shred of evidence that he attended medical 
school, as he claimed during his RO hearing or was a doctor 
during service, as he reported in December 1996.  The Board 
finds that it is not believable that an individual with a 
maximum of 10 weeks of medical training provided medical 
treatment to burn patients, or any other patients; assisted 
physicians with performing skin grafts; assisted in facial 
reconstruction surgery; or treated severely wounded and dying 
veterans.  

According to his personnel records, on completion of his 
training at the Brooke Army Medical Center the veteran was 
assigned to the 702nd Medical Company (Clearing), at Fort 
Meade, Maryland, as a litter bearer.  Although he was 
apparently on temporary duty at Indiantown Gap and with the 
28th Provisional Company for an unspecified period for on the 
job training, there is no record of any temporary assignments 
to the Walter Reed Army Hospital or the Bethesda Naval 
Hospital.  According to his service medical records, all of 
the medical and dental treatment he received following his 
training at the Brooke Army Medical Center was provided by 
the Kimbrough Army Hospital at Fort Meade.  This is evidence 
that he was, in fact, located at Fort Meade.  In the absence 
of any record of the temporary assignments to Walter Reed or 
Bethesda, and in light of the nature of the duties 
purportedly performed by the veteran at those facilities, the 
Board finds that the veteran's assertions of having been 
assigned to the Walter Reed Hospital and the Bethesda Naval 
Hospital are not credible.

The veteran has made numerous assertions of having not only 
assisted in, but performed, an extended list of surgical 
procedures.  As the examiner in December 2000-January 2001 
found, it is not believable that an individual with no more 
than 10 weeks of medical training would have been trained to 
perform any sort of surgical procedure, or that he would have 
been allowed to perform any such procedure in any service 
department medical facility.  The Board finds that the very 
nature and tone of the veteran's descriptions of the 
treatment in which he allegedly participated make his 
assertions inherently incredible, in that it is inconceivable 
that an Army medic would be delivering babies, performing or 
treating female circumcisions, terminating life support, or 
conducting the numerous other medical and surgical 
procedures, no matter how "friendly" he may have been with 
the facilities' physicians.  

The veteran also claimed to have worked in the emergency room 
at the Brooke Army Medical Center and Walter Reed Army 
Hospital.  The procedures he claimed to have performed are 
similar to the procedures noted above, when he claimed to 
have been working in the operating room.  His personnel 
records do not show that he had any specialized training for 
working with emergency room patients, and his assertions of 
having treated patients in the emergency room are not 
credible.

He has on numerous occasions reported performing 
"thousands" of abortions at the Bethesda Naval Hospital 
(specifically only on Tuesday and Thursday nights), although 
abortions were illegal in this country at the time he was in 
service.  It is not believable that a medic would be 
performing abortions, that a physician would ask a medic to 
perform such a procedure, or that he would routinely assist 
in any illegal procedure at a service department medical 
facility.  

The Board notes that the VA examiner in December 2000-January 
2001, who had reviewed all the evidence in the veteran's 
extensive claims file, specifically questioned him as to the 
details of these alleged events, including the reason why any 
physician would ask him to provide the treatment he allegedly 
provided, including skilled medical care and surgical 
procedures.  The examiner noted that the veteran was unable 
to explain any reason, in that he repeatedly responded "I 
don't know."  The examiner concluded that the veteran was 
unable to provide any credible, believable accounts of these 
alleged stressors.  It is understandable why the veteran 
wanted the report of this examination expunged from the 
record; it appears to be the only time an examiner questioned 
the validity of his reported history, and evaluated his 
psychiatric symptomatology based only on the objective 
evidence.

The veteran also claims to not only have witnessed the deaths 
of 30-40 patients, but to have actually terminated life 
support for patients and to have witnessed suicides.  He was 
not, however, able to remember the names of any individuals 
who died, or the circumstances of their deaths.  It is also 
inconceivable that the veteran, as a medic, would have been 
authorized to terminate life support for any patient.  Given 
his lack of veracity regarding his other claimed stressors, 
the Board finds that his assertion of having witnessed 
multiple deaths, and being traumatized by such an event, is 
not credible.

The veteran submitted a statement from an individual with 
whom he purportedly served, in which that individual attested 
to the occurrence of the claimed stressors described by the 
veteran.  That individual's personnel records show, however, 
that although he was assigned to the 702nd Medical Company, 
his MOS was "cook."  As such, he would not have been 
involved in providing medical treatment, and would have no 
first hand knowledge of any events pertaining to such 
treatment in which the veteran may have participated.  For 
the same reasons described above, the individual's assertions 
that the veteran had the experiences he described are 
inherently incredible.  Because the individual's statement 
was based on assertions that the Board has determined to be 
incredible, the individual's statement is not probative and 
does not constitute corroborating evidence of the occurrence 
of the claimed stressors.  Madden, 123 F.3d at 1481 (the 
Board is entitled to discount the probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

The Board also notes that the veteran has presented evidence 
in support of his claim that was physically altered when 
compared to the original document.  Dr. Mark submitted a 
medical report dated in January 1995 showing that he 
initially treated the veteran in October 1972, and that the 
psychiatric symptoms demonstrated by the veteran following 
the October 1976 accident were due to that injury.  The 
veteran later submitted an altered report indicating that Dr. 
Mark had initially treated him in October 1971, which the 
veteran relied on in asserting that his psychiatric disorder 
had become manifest within one year of his separation from 
service.  The reference to the October 1976 on the job injury 
was also removed from the report, presumably by the veteran.  
The veteran's attempts to modify evidence further 
demonstrates his lack of credibility in pursuing his claim.

In conclusion, the Board finds that the veteran has so 
distorted the duties that an Army medic could reasonably be 
expected to have performed in a service department medical 
facility that none of his allegations are believable, and 
are, therefore, inherently incredible.  See Jones v. West, 12 
Vet. App. 383 (1999) (the evidence is not probative if 
inherently false).  In addition, the Board notes that the 
Court has held that a non-combat veteran's description of in-
service stressors, even if his description is accepted as 
supporting a diagnosis of PTSD by a psychiatrist, is not, in 
the absence of corroborating evidence, sufficient to support 
a grant of service connection for PTSD.  Moreau, 9 Vet. App. 
at 395.  Because the veteran's recitation of his claimed in-
service stressors is not credible, and his assertions are not 
supported by any corroborative evidence that the Board finds 
to be probative, the Board has determined that the veteran's 
claim for service connection for PTSD is not supported by 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (2003).

Clear or Substantiated Diagnosis of PTSD

The file contains multiple medical reports and VA treatment 
records documenting a diagnosis of PTSD.  With the exception 
of the June 2001 examination report, however, that diagnosis 
was based on the veteran's report of having served in combat 
in Vietnam.  As found above, the Board has determined that 
the veteran had no combat service, and no service in Vietnam 
or Cambodia or any other overseas location.  To the extent 
the diagnosis was based on his unsubstantiated allegation of 
combat service, that evidence does not constitute a valid 
diagnosis of PTSD.  See Samuels v. West, 11 Vet. App. 433 
(1998) (a diagnosis of PTSD that is based on the veteran's 
fictitious recitation of combat service in Vietnam does not 
constitute a valid diagnosis of PTSD).

The veteran's claimed stressors also include exposure to 
traumatic events as a medic in service department medical 
facilities within the United States.  As shown above, the 
Board has also determined that the veteran's recitation of 
those events is not credible and not supported by any 
probative corroborating evidence.  There is no probative 
evidence, therefore, of his having experienced those events 
in service.  To the extent that the diagnosis of PTSD is 
based on the incredible reports of the veteran's in-service 
stressors, the diagnosis of PTSD is not valid.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that is 
based on the veteran's recitation of medical and service 
history, and not his documented history, is not probative).

The Board notes that some of the medical care providers 
indicated that they had based the diagnosis of PTSD on review 
of the veteran's "service records," which he provided to 
them.  Although the providers were asked to explain the 
rationale for their opinions, it is not clear what "service 
records" they were provided.  Dr. Schless stated in his June 
and July 1999 reports that he had reviewed "approximately 
70 pages of after action reports."  These after action 
reports were provided to him by the veteran, and the veteran 
failed to submit them to the RO, even though he was 
instructed to submit any evidence in his possession 
documenting his claimed stressors.  Dr. Schless did not 
indicate to what unit the after action reports applied.  When 
questioned by the RO and the examiner in December 2000-
January 2001, the veteran was not able to remember the 
designations for the units with which he claimed to have 
served in Vietnam.  He reported having served with an Air 
Cavalry unit, which is totally unsubstantiated.  In other 
words, the available evidence does not indicate what records 
the veteran provided to his medical care providers, or 
whether those records even pertained to a unit to which he 
was assigned during service.  The Board gives no credence, 
therefore, to the medical opinions being based on any valid 
service records.

The Board also notes that a number of the veteran's medical 
care providers expressly found that his report of in-service 
stressors was credible, due primarily to the persistence and 
consistency of his allegations, however farfetched.  A review 
of the history of his psychiatric disorder, however, 
discloses that his allegations are not consistent, in that 
prior to 1994 he did not attribute any of his psychiatric 
problems to military service.  In addition, the fact that he 
has been persistent in providing false evidence does not 
negate the finding that the evidence is, in fact, false.  
Regardless, the veteran's credibility is for the finder of 
fact (the Board) to determine, not the veteran's medical care 
providers.  See Smith (Brady) v. Derwinski, 1 Vet. App. 235, 
237-38 (1991).  The Board has determined that the veteran's 
assertions are not credible, and the medical care providers 
have alluded to no evidence to refute that finding.

One of the VA examiners in June 2001 found in his February 
2002 supplemental report, in essence, that the service 
personnel records showing that the veteran had been a medic 
while in service during the Vietnam era was sufficient to 
support the diagnosis of PTSD.  The examiner found that "it 
is at least as likely as not that caring for sick and injured 
veterans did indeed involve significant emotional stressors. 
. . .  The relationship between these experiences as a 
Corpsman E-5 involves some conjecture, but it is often 
possible to resolve at least some of these "gray areas" in 
favor of the veteran."

In the February 2002 report the examiner implied that the 
veteran was delusional (i.e., "even in delusions there is 
often a kernel of truth"), and acknowledged his lack of 
credibility ("By embellishing matters, exaggerating, making 
claims about foreign service and personal combat which are 
unsubstantiated by any military records, he decreases his 
credibility.").  In spite of those findings, however, the 
examiner gave credence to the veteran's allegation that his 
in-service experiences caused him to have PTSD.  The Board, 
however, must base its decision on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value, not the veteran's unsubstantiated and 
incredible assertions.  Baldwin, 13 Vet. App. at 1.  

In this regard the Board notes that the veteran has never 
described his claimed in-service stressors as merely "caring 
for sick and injured veterans."  He reported his stressors 
as involving combat service and the providing of medical 
treatment (for which he was not trained) to seriously injured 
people; performing surgical and medical procedures in which 
no medic would have been allowed to participate, let alone 
conduct; and seeing 30-40 people die, including terminating 
life support.  

The author of the February 2002 supplemental report also 
examined the veteran in March 1998, and then based the 
diagnosis of PTSD on the veteran's report of combat service.  
When examining the veteran in June 2001, the psychiatrist 
based the diagnosis of PTSD on the veteran's report of the 
stressors he experienced as an operating room technician and 
medical care provider, including amputations, facial 
reconstruction surgery, burn treatment, and suicides.  As 
shown above, the Board has determined that the veteran had no 
combat service, and that his recitation of events he 
experienced as a medic in service department medical 
facilities is not credible.  

In providing the opinion in February 2002 that the veteran 
had PTSD as a result of his duties as a medic during the 
Vietnam era, the examiner acknowledged the fact that showing 
a relationship between what the veteran actually experienced 
as a medic and a diagnosis of PTSD involved "conjecture," 
i.e., "even in delusions there is often a kernel of truth."  
The examiner did not, however, describe any stressors which 
could be specifically linked to this veteran and his military 
service.  Because the examiner based his diagnosis of PTSD on 
conjecture, rather than an objective evaluation of the 
evidence of record, the Board finds that that opinion is of 
little probative value.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).

The examiner in February 2002 stated that "no clinician who 
has examined the veteran believes that [he] is free of mental 
illness."  The Board does not question this statement but 
notes that the issue before it is not whether the veteran has 
a mental illness, but rather whether that mental illness is 
related to his military service more than 30 years ago.  The 
Board notes that prior to 1994, the veteran had an extensive 
history of psychiatric treatment for diagnoses other than 
PTSD.  Prior to 1994, his psychiatric symptoms were 
attributed to the October 1976 on the job injury, for which 
he received workers' compensation and Social Security 
disability benefits, and a personality disorder.  Although he 
received extensive psychiatric treatment, including multiple 
hospitalizations, the records do not reflect any symptoms 
attributed to PTSD or a nexus to service until 1994.  Not 
until he claimed entitlement to service connection for PTSD 
did the medical evidence reflect that diagnosis.

The VA psychiatrist who conducted the examination in December 
2000-January 2001 reviewed and analyzed the evidence 
documented in the claims file, examined the veteran, and 
concluded that the veteran did not have PTSD.  Because that 
opinion was based on analysis of the objective evidence of 
record, and not the veteran's unsubstantiated allegations or 
conjecture as to what he actually experienced in service, the 
Board finds that it is highly probative.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995) (an opinion that is based on 
review of the entire record is more probative than an opinion 
that is based on the veteran's reported history).  

In summary, the medical evidence reflecting a diagnosis of 
PTSD is invalid because it was based on uncorroborated 
stressors, or of little probative value because it is based 
on conjecture and blind acceptance of the veteran's 
allegations rather than analysis of the objective evidence of 
record.  The opinion of the psychiatrist who examined the 
veteran in December 2000-January 2001, which shows that the 
veteran does not have PTSD, is highly probative.  The Board 
finds, therefore, that the preponderance of the probative 
evidence shows that the veteran does not have PTSD.  

In conclusion, the Board has found that the veteran did not 
engage in combat with the enemy during service; there is no 
credible supporting evidence that the veteran experienced an 
in-service stressor which has been linked to the development 
of PTSD; and there is no valid diagnosis of PTSD that is 
based on a verified in-service stressor.  For these reasons 
the Board has determined that the criteria for a grant of 
service connection for PTSD are not met.

Service Connection for a Psychiatric Disorder Other Than PTSD

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
incurrence or aggravation of a disease or injury in service 
or during the presumptive period; and (3) medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

With respect to a claim for service connection for a 
psychiatric disability other than PTSD, the evidence shows 
that, in addition to the invalid diagnosis of PTSD, the 
veteran's psychiatric symptoms have been diagnosed as 
traumatic neurosis, major depression, a somatization 
disorder, a personality disorder, and schizophrenia.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  The evidence does not show, however, that he 
incurred a related disease or injury during service or the 
one-year presumptive period following his separation from 
service, or a nexus between his psychiatric disorder and any 
incident of service.  Hickson, 12 Vet. App. at 253.  

The Board finds that there is no evidence of record 
documenting the existence of a psychiatric disability in 
service, or within one year of the veteran's separation from 
service.  Although the veteran has on multiple occasions 
reported having received psychiatric treatment in service, 
his service medical records are silent for any complaints or 
clinical findings attributed to a psychiatric impairment.  He 
claimed to have been hospitalized for treatment of a 
psychiatric disorder while in service at Womack Army Hospital 
and Brooke Army Medical Center.  A search of the records for 
those facilities, however, failed to reveal any evidence of 
the claimed treatment.

The veteran also alleged that he removed from his service 
medical records any reference to a psychiatric problem.  The 
records documenting his psychiatric treatment prior to 1994, 
however, make no reference to any psychiatric problems prior 
to October 1972, and attribute his psychiatric disability to 
the October 1976 on the job injury.  The evidence indicates 
that Dr. Mark began treating the veteran in October 1972, 
approximately a year and a half after service, for severe 
alcoholism, sexual dysfunction due to alcohol, and a mixed 
personality disorder with obsessive-compulsive, histrionic, 
and narcissistic features.  Dr. Mark did not indicate that 
any of these problems had their onset during service, or were 
otherwise related to service.  

The VA examiner in December 2000-January 2001 found, based on 
review of the evidence of record, that the psychiatric 
disorder did not become manifest until after the veteran was 
separated from service.  Because the veteran's current 
assertions are in conflict with the contemporaneous records, 
the Board finds that the veteran's allegations of a 
psychiatric disorder having become manifest during service 
are not credible, and that the evidence does not show the 
existence of a psychiatric impairment in service.  Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).

On several different occasions the veteran reported having 
been treated at the University of Pennsylvania Hospital in 
1971 by a Dr. Sadol, Dr. Sabol, or Dr. Sadoff, a 
psychiatrist.  When questioned specifically about this 
treatment, however, he variously described the treatment as 
being for two weeks, several days, one day, four hours, and 
even just one hour.  At other times he stated that the 
psychiatrist never treated him, but referred him to Dr. Mark 
(who first treated the veteran in October 1972).  He has 
variously alleged that the date of this treatment was days 
after his separation from service, and at other times he 
stated October 1971 or sometime in 1972.  He also stated that 
records of the treatment are not available, and that the 
doctor who treated him is deceased.  In any event, no records 
of this claimed treatment have been provided, and such 
evidence cannot be considered in determining the onset of the 
veteran's psychiatric impairment.

In his December 1994 report Mr. Dorgan stated that the 
veteran's psychiatric disorders, including major depression, 
sexual dysfunction, and anorexia, were related to his 
military experience.  That opinion, however, was based on the 
veteran's report of having been depressed since he was in 
service; Mr. Dorgan did not begin treating the veteran until 
many years after his separation from service, and did not 
reference the review of any historical records in rendering 
his opinion.  Because that opinion was based on the veteran's 
reported history, which the Board has found to be incredible, 
that opinion is not probative of a nexus to service.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept an opinion that is based on the 
veteran's recitation of his medical history and unsupported 
by clinical findings).

There is no evidence of the veteran's having a psychiatric 
impairment prior to October 1972, and none of the probative 
medical evidence reflects a nexus between his psychiatric 
impairment and any incident of service.  The only evidence 
indicating that the psychiatric impairment had its onset 
during service consists of the veteran's own allegations.  As 
a lay person the veteran is competent to provide evidence of 
observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  However, where the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet App 492 (1992).  The veteran does not 
possess such expertise.  Furthermore, as shown above, the 
Board has determined that the veteran is not credible in 
describing his psychiatric history.  His account of 
experiencing psychiatric symptoms in service is rejected.  
For these reasons his statements are not probative of a nexus 
between any currently diagnosed psychiatric disorders and his 
military service.  

In summary, although the medical evidence documents a current 
diagnosis of a psychiatric disorder, the probative evidence 
does not show that that disorder is related to service.  The 
Board finds, therefore, that the criteria for a grant of 
service connection for a psychiatric disorder other than PTSD 
are not met, and that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
psychiatric disorder, including PTSD.




ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



